DETAILED ACTION
EXAMINER’S AMENDMENT
1.          (Note: Abstract should separate page)
The application has been amended as follows: 
Abstract: A tracking scanning laser optics device configured for mounting in hedger having at least one opening for positioning in front of an eye of a user includes a mounting unit, an invisible light source supported by the mounting unit for directing invisible light through pupil, and at least one visible light source supported by the mounting unit for directing visible light through the pupil for writing on the retina within a portion thereof scanned by 2-D scanning optics supported by the mounting unit. An imaging device supported by the mounting unit receives at least the invisible light reflected by the retina and stores an image thereof, and a calibration unit operative in conjunction with the 2-D scanning optics determines an origin in 2-D space for serving as a reference point for identifying a location of the portion within the retina.
Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
3.	Oath and declaration filed on 4/27/2021 is accepted.

Information Disclosure Statement
4.	The prior art documents submitted by application in the Information Disclosure Statement filed on 4/27/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
5.    Claims 1-39 are allowed.
6.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim  ,which include, a tracking scanning laser optics device configured for mounting in headgear having at least one opening for positioning in front of an eye of a user, tracking scanning laser optics device comprising: a mounting unit integral with or configured for attachment to the headgear and  an invisible light source supported by the mounting unit for directing invisible light through a pupil of the user for scanning and imaging a portion of the retina and  at least one visible light source supported by the mounting unit for directing visible light through pupil for writing on to the retina within portion and  2-D scanning optics supported by the mounting unit for scanning said portion of the retina with the invisible and visible light and an imaging device supported by the mounting unit for receiving at least the invisible light reflected by said portion of the retina and storing an image thereof, and a calibration unit operative in conjunction with the 2-D scanning optics for determining an 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kardon et al (2007/0091265 A1) discloses system and method for optical imaging of human retinal function using infrared light (paragraph 0105) and Guyton et al (6,027,216) discloses eye fixation monitor and tracker using infrared laser (figure 22). Sverdrup et al (2012/015310 A1) discloses dynamic foveal vision and further teaches a tracking scanning laser optics device configured for mounting in hedger (paragraph 0012). Strombom et al (2018/0232575 A1) discloses a method for displaying gaze point data based on an eye –tracking unit   and  as seen in figure 7, using image sensor (416) as seen in the plane of an incident IR light ray 712 and a normal axis N of an IR light sensitive surfaces (710) of the sensor. Preferably , the eye tracking unit and the image sensor are rigidly connected to the eye glass , an invisible light source and an IR light source 420 for illuminating the right eye by invisible IR light provided on the projection 418 (figure 4). Edwin et al (10,917,634 B2) discloses a tracking scanning laser optics device (paragraph 0175) .In figure 3, a par of light projector modules with display mirror optics configured to project light 336 in to the eyes 302,304 are shown, configured for mounting the hedger having at least one opening for positioning in front of an eye of a user (paragraph 0158). Van de Velde (2003/0179344 A1) teaches an invisible light source (39) supported by the mounting unit for directing invisible light through a pupil of the user for scanning and imaging portion of the retina (figure 1, paragraph 0105). All of the reference above alone or in a combination  failed to teach invisible light pupil for writing on to the retina within portion and  2-D scanning optics supported by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/4/2021